DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending. 
In response to the amendments claim rejections - 35 USC § 112  and 35 USC § 101 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US11005598), in view of IEEE (400GBASE-LR8 Measurement Data for Reaches >10km 07-2018), in further view NPL (NetBlazer Series Multiservice Tester POWERFUL, COMPREHENSIVE AND FAST MULTISERVICE TESTING,2015).

Regarding claim 7, the cited reference Jones discloses a network test method (Fig. 5 and Column 10 disclose a method 500 of operating the FEC decoder 208 to generate an output vector 218 including both the corrected message symbols 313 and error summaries 312) comprising: receiving codewords generated by using pulse amplitude modulation (PAM) by a receiver (Column 8 lines 49-59 discloses that the FEC decoder 208 receives the input data 216 in the form of a codeword where Column 7 lines 40-41 discloses that the a receiver 200 containing an FEC decoder 208… It is noted that various signal modulation and demodulation techniques might be employed by the receiver 200. The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4)); measuring the number of symbol errors per codeword included in the codewords by using forward error correction (FEC) by a processor (Column 11 lines 6-13 discloses that an error information vector is determined and 
computes the error information vector … an error symbol is identified based on
the error vector), and counting the number of codewords for each number of symbol errors per codeword by the processor (Column 11 lines 16-11 discloses that within the identified error symbol, the 0-1 error count is determined…within the identified error symbol, the 1-0 error count is determined). The cited reference Jones discloses in Column 10 lines 65-67 that  the FEC decoder 208 generate an output vector 218 including both the corrected message symbols 313 and error summaries 312. However, Jones does not explicitly teach providing a display screen that displays: whether or not there is a codeword in which a plurality of symbol errors are corrected by using the number of codewords and a plurality of codewords each labeled with a warning sign or a pass sign, wherein first codewords of the plurality of codewords with a first number of symbol errors being equal to or greater than a threshold are labeled with the warning sign, and second codewords of the plurality of codewords with a second number of symbol errors being lower than the threshold are labeled with the pass sign. 
In an analogous art IEEE teaches providing a display unit, wherein error correction is performed on an FEC symbol included in the codeword by using the FEC, and whether or not there is a codeword in which a plurality of symbol errors are corrected by using the number of codewords (Page 7 and 8 discloses displaying FEC data including uncorrected and corrected codes) 

    PNG
    media_image1.png
    368
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    498
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of IEEE to use a display to display and the data processed by FEC in order for the users to take action to reduce the errors. However IEEE does not explicitly teach a plurality of codewords each labeled with a warning sign or a pass sign, wherein first codewords of the plurality of codewords with a first number of symbol errors being equal to or greater than a threshold are labeled with the warning sign, and second codewords of the plurality of codewords with a second number of symbol errors being lower than the threshold are labeled with the pass sign.
In an analogous art NPL teaches a plurality of codewords each labeled with a warning sign or a pass sign, wherein first codewords of the plurality of codewords with a first number of symbol errors being equal to or greater than a threshold are labeled with the warning sign, and second codewords of the plurality of codewords with a second number of symbol errors being lower than the threshold are labeled with the pass sign (See Figure below on page 4 which discloses that the NetBlazer (i.e tester) provides the ability to pre-configure bit-error-rate (BER) thresholds that are user-defined prior to running the test. This allows for a simple pass/fail verdict at the conclusion of the test).


    PNG
    media_image3.png
    341
    590
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of NPL to simplify BER (Bit error Rate) testing and visualize the result or summary of the test with pass/fail indicators based on user defined thresholds. 
Regarding claim 1, the claim is drawn to a network test apparatus performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

	Regarding claims 2 and 8, the combination of Jones and IEEE discloses all limitations of claims 1 and 7 respectively. IEEE further discloses wherein the display screen displays the number of codewords as a graph for each number of symbol errors per codeword (Page 7 and 8 discloses displaying FEC data including uncorrected and corrected codes).

Regarding claim 3, the combination of Jones, IEEE, NPL discloses all limitations of  
claim 2. NPL further teach further comprising: an input user interface that acquires the threshold, the threshold indicating the number of symbol errors per codeword (See Figure below on page 4 block A, which disclose input of the number of the threshold of the BER).
	
    PNG
    media_image4.png
    358
    503
    media_image4.png
    Greyscale


Regarding claim 4, the combination of Jones, IEEE, NPL discloses all limitations of claim 3. NPL further teach the display screen displays the number of codewords in different colors depending on whether the number of symbol errors is equal to or greater than the threshold is less than the threshold (See Figure below on page 4 which disclose input of the number of the threshold of the BER for example 700000 and if the error number is  less than 700000 the test pass (i.e green color) and if the error number is greater than 70000 the test fails (i.e color red)).

    PNG
    media_image3.png
    341
    590
    media_image3.png
    Greyscale

	
Regarding claim 6, the combination of Jones and IEEE discloses all limitations of claim 1. 
Jones further discloses a transmitter that transmits the codeword generated by using the pulse amplitude modulation (PAM) (Column 8 lines 49-59 discloses that the FEC decoder 208 receives the input data 216 in the form of a codeword where Column 7 lines 40-41 discloses that the a receiver 200 containing an FEC decoder 208… It is noted that various signal modulation and demodulation techniques might be employed by the receiver 200. The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4)).

Regarding claim 9, the claim is drawn to a network test method performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 10, the claim is drawn to a network test method performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US11005598), in view of Schnizler (US20200396021), in further view NPL (NetBlazer Series Multiservice Tester POWERFUL, COMPREHENSIVE AND FAST MULTISERVICE TESTING,2015)

Regarding claim 7, the cited reference Jones discloses a network test method (Fig. 5 and 
Column 10 disclose a method 500 of operating the FEC decoder 208 to generate an output vector 218 including both the corrected message symbols 313 and error summaries 312) comprising: receiving codewords generated by using pulse amplitude modulation (PAM) by a receiver (Column 8 lines 49-59 discloses that the FEC decoder 208 receives the input data 216 in the form of a codeword where Column 7 lines 40-41 discloses that the a receiver 200 containing an FEC decoder 208… It is noted that various signal modulation and demodulation techniques might be employed by the receiver 200. The various signals described herein might employ single-bit or multi-bit data symbols based on various data encoding schemes, such as pulse amplitude modulation (e.g., PAM-4)); measuring the number of symbol errors per codeword included in the codewords by using forward error correction (FEC) (Column 11 lines 6-13 discloses that an error information vector is determined and computes the error information vector … an error symbol is identified based on the error vector), and counting the number of codewords for each number of symbol errors per codeword by a processor (Column 11 lines 16-11 discloses that within the identified error symbol, the 0-1 error count is determined…within the identified error symbol, the 1-0 error count is determined). The cited reference Jones discloses in Column 10 lines 65-67 that  the FEC decoder 208 generate an output vector 218 including both the corrected message symbols 313 and error summaries 312. However, Jones does not explicitly teach providing a display screen that displays: whether or not there is a codeword in which a plurality of symbol errors are corrected by using the number of codewords and a plurality of codewords each labeled with a warning sign or a pass sign, wherein first codewords of the plurality of codewords with a first number of symbol errors being equal to or greater than a threshold are labeled with the warning sign, and second codewords of the plurality of codewords with a second 
number of symbol errors being lower than the threshold are labeled with the pass sign. 
In an analogous art Schnizler teaches providing a display screen that displays: whether or not there is a codeword in which a plurality of symbol errors are corrected by using the number of codewords (¶0071 discloses that the symbol error analyzer 126 may analyze (such as count) the symbol errors to generate symbol error information 129, which may 
be displayed via a display 130).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Schnizler to use a display to display and the data processed by FEC in order for the users to take action to reduce the errors. However, Schnizler does not explicitly teach a plurality of codewords each labeled with a warning sign or a pass sign, wherein first codewords of the plurality of codewords with a first number of symbol errors being equal to or greater than a threshold are labeled with the warning sign, and second codewords of the plurality of codewords with a second number of symbol errors being lower than the threshold are labeled with the pass sign.
In an analogous art NPL teaches a plurality of codewords each labeled with a warning sign or a pass sign, wherein first codewords of the plurality of codewords with a first number of symbol errors being equal to or greater than a threshold are labeled with the warning sign, and second codewords of the plurality of codewords with a second number of symbol errors being lower than the threshold are labeled with the pass sign (See Figure below on page 4 which discloses that the NetBlazer (i.e tester) provides the ability to pre-configure bit-error-rate (BER) thresholds that are user-defined prior to running the test. This allows for a simple pass/fail verdict at the conclusion of the test).

    PNG
    media_image3.png
    341
    590
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of NPL to simplify BER (Bit error Rate) testing and visualize the result or summary of the test with pass/fail indicators based on user defined thresholds..

Regarding claim 1, the claim is drawn to a network test apparatus performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US11005598), in view of IEEE (400GBASE-LR8 Measurement Data for Reaches >10km 07-2018), in further view NPL (NetBlazer Series Multiservice Tester POWERFUL, COMPREHENSIVE AND FAST MULTISERVICE TESTING, 2015), in further view of Ge et al (US20170250780).

Regarding claim 11, the combination of Jones, IEEE, and NPL discloses all limitations of 
claim 10. However, the combination does not explicitly teach wherein the codeword is a codeword defined by 400 Gbit Ethernet (400 GbE) (Ethernet is a registered trademark) based on an IEEE 802.3 standard.
	In an analogous art Ge teaches wherein the codeword is a codeword defined by 400 Gbit Ethernet (400 GbE) (Ethernet is a registered trademark) based on an IEEE 802.3 standard(¶0057 discloses that in the 400 G mode, the FEC circuit processes two code word blocks per unit time). 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ge because in high speed transmission a FEC is needed to correct small bit error rate.

Regarding claim 5, the claim is drawn to a network test apparatus performing substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462